
	
		I
		111th CONGRESS
		2d Session
		H. R. 4469
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2010
			Mr. Turner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to provide
		  for protection of child custody arrangements for parents who are members of the
		  Armed Forces deployed in support of a contingency operation.
	
	
		1.Protection of child custody
			 arrangements for parents who are members of the Armed Forces deployed in
			 support of a contingency operation
			(a)Child Custody
			 ProtectionTitle II of the Servicemembers Civil Relief Act (50
			 U.S.C. App. 521 et seq.) is amended by adding at the end the following new
			 section:
				
					208.Child custody
				protection
						(a)Restriction on
				Change of CustodyIf a motion for change of custody of a child of
				a servicemember is filed while the servicemember is deployed in support of a
				contingency operation, no court may enter an order modifying or amending any
				previous judgment or order, or issue a new order, that changes the custody
				arrangement for that child that existed as of the date of the deployment of the
				servicemember, except that a court may enter a temporary custody order if the
				court finds that it is in the best interest of the child.
						(b)Completion of
				DeploymentIn any preceding
				covered under subsection (a), a court shall require that, upon the return of
				the servicemember from deployment in support of a contingency operation, the
				custody order that was in effect immediately preceding the date of the
				deployment of the servicemember is reinstated, unless the court finds that such
				a reinstatement is not in the best interest of the child, except that any such
				finding shall be subject to subsection (c).
						(c)Exclusion of
				Military Service From Determination of Child’s Best InterestIf a
				motion for the change of custody of the child of a servicemember is filed, no
				court may consider the absence of the servicemember by reason of deployment, or
				possibility of deployment, in determining the best interest of the
				child.
						(d)No Federal right
				of actionNothing in this section shall create a Federal right of
				action.
						(e)PreemptionIn any case where State or Federal law
				applicable to a child custody proceeding under State or Federal law provides a
				higher standard of protection to the rights of the parent who is a
				servicemember than the rights provided under this section, the State or Federal
				court shall apply the State or Federal standard.
						(f)Contingency
				Operation DefinedIn this section, the term contingency
				operation has the meaning given that term in section 101(a)(13) of
				title 10, United States Code, except that the term may include such other
				deployments as the Secretary may
				prescribe.
						.
			(b)Clerical
			 AmendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to title II the following
			 new item:
				
					
						208. Child custody
				protection.
					
					.
			
